Foley, S.
This appeal is taken by the executors of the above-named decedent from the order entered on the report of the transfer tax appraiser on the ground that the appraiser erred in finding that investment securities passing by the will of decedent to St. Michael’s Protestant Episcopal Church are subject to the tax provided for by section 221-b of the Tax Law. The other grounds of appeal stated in the notice need not be considered because of the conclusion which I have reached. Section 221-b of the Tax Law provides : ‘ ‘Additional tax upon investments in certain cases. Upon every transfer of an investment, as defined in article fifteen of this chapter, taxable under this article, a tax is hereby imposed, in addition to the tax imposed by section two hundred and twenty-one-a, of five per centum of the appraised inventory value of such investment * * Section 221-b
is found in article 10 of the Tax Law. Section 221, which is included in the same article, provides that property bequeathed to a religious corporation shall be exempt from the transfer tax. As the securities here under consideration are not taxable under section 221, because bequeathed to a religious corporation, they are not subject to the tax provided for by section 221-b. Matter of Washbourne, N. Y. L. J., May 21, 1918; affd., 190 App. Div. 940. The order fixing tax will be modified by striking therefrom the paragraph imposing a tax upon the investments therein set forth.
Order modified.